FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                   June 10, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 UNITED STATES OF AMERICA,

               Plaintiff - Appellee,                     No. 11-6038
          v.                                           (W.D. Oklahoma)
 JUPITER LAMAR ROGERS,                          (D.C. No. 5:07-CR-00056-C-2)

               Defendant - Appellant.


                            ORDER DENYING
                     CERTIFICATE OF APPEALABILITY *


Before BRISCOE, Chief Judge, MURPHY, and ANDERSON, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist in the determination

of this matter. See Fed. R. App. P. 34(a)(2); 10 th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

      Jupiter Lamar Rogers, proceeding pro se, seeks a certificate of

appealability (“COA”) to enable him to appeal the district court’s denial of his

motion pursuant to 28 U.S.C. § 2255. A jury had found him guilty of conspiracy


      *
       This order is not binding precedent except under the doctrines of law of
the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
to distribute crack cocaine, in violation of 21 U.S.C. § 846; possession with intent

to distribute crack cocaine, in violation of 21 U.S.C. § 841(a)(1); possession of

two handguns in furtherance of a drug trafficking conspiracy, in violation of 18

U.S.C. § 924(c)(1)(A); and being a felon in possession of a firearm and

ammunition, in violation of 18 U.S.C. § 922(g)(1). He was sentenced to 300

months’ imprisonment. Mr. Rogers filed a direct appeal of his conviction which

this court affirmed. United States v. Rogers, 556 F.3d 1130 (10 th Cir. 2009).

Subsequently he filed the instant § 2255 motion seeking to vacate his conviction

and sentence. The district court denied the motion and declined to issue a COA.

The court also denied his motion to proceed on appeal in forma pauperis (“ifp”).

For the following reasons, we deny a COA, deny his request to proceed on appeal

ifp, and we dismiss this matter.



                                   BACKGROUND

      Mr. Rogers claims, among other things, that he is factually innocent of the

crimes of conviction. He provides, however, no real explanation of what was

factually incorrect in either our affirmance of his conviction on direct appeal, or

the district court’s denial of his § 2255 motion below. The only argument he

makes is that he was never in the hotel room where all of the evidence relevant to

the drug and firearms charges against him was found.




                                         -2-
      In his § 2255 motion before the district court, and again in this application

for a COA, Mr. Rogers makes four arguments: (1) his trial counsel was

ineffective for failing to call key witnesses; (2) there was insufficient evidence to

prove that he possessed a gun; (3) the government selectively prosecuted him; and

(4) his sentence was incorrectly calculated.



                                   DISCUSSION

      Pursuant to 28 U.S.C. § 2253(c)(2), a prisoner seeking a COA must make

“a substantial showing of the denial of a constitutional right.” Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003). He may do so by “showing that reasonable

jurists could debate whether . . . the petition should have been resolved in a

different manner or that the issues presented were adequate to deserve

encouragement to proceed further.” Slack v. McDaniel, 529 U.S. 473, 484 (2000)

(internal quotation marks omitted). Thus, when the district court has ruled on the

merits of the prisoner’s claims, the petitioner must show that “reasonable jurists

would find the district court’s assessment of the constitutional claims debatable or

wrong.” Id.

      The district court addressed and analyzed each of Mr. Rogers’ arguments

carefully and succinctly. There can be no doubt about the propriety of the district

court’s disposition. We therefore deny Mr. Rogers a COA for substantially the




                                          -3-
reasons set forth in the district court’s Memorandum Opinion & Order of

January 13, 2011.



                                CONCLUSION

      For the foregoing reasons, we DENY a COA, we DENY the request to

proceed ifp on appeal, and we DISMISS this matter.

                                             ENTERED FOR THE COURT


                                             Stephen H. Anderson
                                             Circuit Judge




                                       -4-